DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 is/are pending. 
Claim(s) 1, 7 and 13 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 15/284,092 (filed on 10/3/2016) which in turn is a continuation of U.S. Application No. 13/939165 (filed on 7/10/2013).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 7/20/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Applicant is encouraged to utilize the EFS-Web eTerminal Disclaimer in order to expedite processing of the terminal disclaimer.

Claim(s) 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13 and 14-17 of U.S. Patent No. 11,460,821. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claims 1 and 2 of the present application (Application No. 17/020,233 is mapped to claim 1 of Patent No. 11,460,821 in the following table:
Present Application No. 17/020,233
Pat. No. 11,460,821
1. A method for controlling one or more scent delivery units, the method comprising: 
1. A computer-implemented method for controlling one or more scent delivery units, the method comprising: 

accessing an interface configured to enable a user to control a scent delivery of one or more scent delivery units located within a geographical region; 
maintaining one or more scheduled events, each scheduled event being associated with control logic that identifies one or more scent delivery units to be activated during a first time period, the first time period being defined by an activation start time and an activation end time; 
defining, using the interface, one or more scheduled events, each scheduled event of the one or more scheduled events being associated with control logic that identifies a first scent delivery unit of the one or more scent delivery units to be activated during a first time period, and the first time period being defined using the interface by an activation start time and an activation end time; 
maintaining one or more scheduled anti-events, each scheduled anti-event being associated with control logic that identifies the one or more scent delivery units to be deactivated during a second time period, the second time period being defined by a deactivation start time and a deactivation end time; 
defining, using the interface, one or more scheduled anti-events, each scheduled anti- event of the one or more scheduled anti-events being associated with control logic that identifies a second scent delivery unit of the one or more scent delivery units to be deactivated during a second time period, the second time period being defined by a deactivation start time and a deactivation end time; 
and generating, based on the one or more scheduled events and the one or more scheduled anti-events, command data to be communicated to the one or more scent delivery units to control activation and deactivation of the one or more scent delivery units, 
and generating, based on the one or more scheduled events and the one or more scheduled anti-events, command data to be communicated to the first and second scent delivery units to control activation and deactivation of the first and second scent delivery units,
wherein generating the command data includes: identifying a conflicting period of time during which control specified by the one or more scheduled events for the one or more scent delivery units differs from control specified by the one or more scheduled anti-events for the one or more scent delivery units, 
wherein generating the command data includes: identifying a conflicting period of time during which control specified by the one or more scheduled events conflicts with control specified by the one or more scheduled anti- events, 
and generating command data that gives priority to control specified by the one or more scheduled anti-events, control for the one or more scent delivery units being in accordance with the control logic of the one or more scheduled anti-events during the conflicting period of time and not in accordance with the control logic of the one or more scheduled events during the conflicting period of time.
and generating the command data that gives priority to control specified by the one or more scheduled anti-events, control for the one or more scent delivery units being in accordance with the control logic of the one or more scheduled anti-events during the conflicting period of time and not in accordance with the control logic of the one or more scheduled events during the conflicting period of time, 
2. The method of claim 1, wherein generating command data that gives priority to control specified by the one or more scheduled anti-events includes generating command data that disregards control specified by the one or more scheduled events during the conflicting period of time.
and wherein generating the command data that gives priority to control specified by the one or more scheduled anti-events includes generating command data that disregards control specified by the one or more scheduled events during the conflicting period of time.


As the above table shows, the claims 1 and 2 of the present application are anticipated by claim 1 of the patented application.

The rest of the claims 3-18 of the present application are similarly anticipated by 3-5, 7-11, 13 and 14-17 of the patented application. Therefore they are rejected under the same rationale.










Claim(s) 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-14 and 16-18 of U.S. Patent No. 9,460,404. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claims 1 and 2 of the present application (Application No. 17/020,233 is mapped to claim 1 of Patent No. 9,460,404 in the following table:
Present Application No. 17/020,233
Pat. No. 9,460,404
1. A method for controlling one or more scent delivery units, the method comprising: 
1. A method for controlling one or more scent delivery devices, the method comprising:


providing one or more networked scent delivery devices;

maintaining one or more scheduled events, each scheduled event being associated with control logic that identifies one or more scent delivery units to be activated during a first time period, the first time period being defined by an activation start time and an activation end time; 
maintaining one or more scheduled events, each scheduled event being associated with control logic that identifies the one or more networked scent delivery devices to be activated during a first time period, the first time period being defined by an activation start time and an activation end time;

maintaining one or more scheduled anti-events, each scheduled anti-event being associated with control logic that identifies the one or more scent delivery units to be deactivated during a second time period, the second time period being defined by a deactivation start time and a deactivation end time; 
maintaining one or more scheduled anti-events, each scheduled anti-event being associated with control logic that identifies the one or more networked scent delivery devices to be deactivated during a second time period, the second time period being defined by a deactivation start time and a deactivation end time; 

and generating, based on the one or more scheduled events and the one or more scheduled anti-events, command data to be communicated to the one or more scent delivery units to control activation and deactivation of the one or more scent delivery units, 
and generating, based on the one or more scheduled events and the one or more scheduled anti-events, command data to be communicated to the one or more networked scent delivery devices to control activation and deactivation of the one or more networked scent delivery devices,

wherein generating the command data includes: identifying a conflicting period of time during which control specified by the one or more scheduled events for the one or more scent delivery units differs from control specified by the one or more scheduled anti-events for the one or more scent delivery units, 
wherein generating the command data includes: identifying a conflicting period of time between the one or more scheduled events and the one or more scheduled anti-events, wherein the conflicting period of time indicates a period of time during which the control logic that identifies the one or more networked scent delivery devices to be activated conflicts with the control logic that identifies the one or more networked scent delivery devices to be deactivated, 
and generating command data that gives priority to control specified by the one or more scheduled anti-events, control for the one or more scent delivery units being in accordance with the control logic of the one or more scheduled anti-events during the conflicting period of time and not in accordance with the control logic of the one or more scheduled events during the conflicting period of time.
and generating command data that gives priority to control specified by the one or more scheduled anti-events, control for the one or more networked scent delivery devices being in accordance with the control logic of the one or more scheduled anti-events during the conflicting period of time and not in accordance with the control logic of the one or more scheduled events during the conflicting period of time,

2. The method of claim 1, wherein generating command data that gives priority to control specified by the one or more scheduled anti-events includes generating command data that disregards control specified by the one or more scheduled events during the conflicting period of time.
wherein generating command data that gives priority to control specified by the one or more scheduled anti-events comprises generating command data that maintains priority of the control specified by the one or more anti-events over any additional conflicting scheduled events subsequently added to the scenting schedule.


As the above table shows, the claims 1 and 2 of the present application are anticipated by claim 1 of the patented application.

The rest of the claims 3-18 of the present application are similarly anticipated by 2, 4-8, 10-14 and 16-18 of the patented application. Therefore they are rejected under the same rationale.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119